Order denying motion by defendant to dismiss the amended complaint herein upon the ground that it fails to state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. Whether an implied easement for the use of the water in the well arose by reason of the sale, etc., can only be determined after a trial where all of the facts and circumstances and the true intention of the parties can be properly established by legal evidence. We merely hold that upon its face the amended complaint states a cause of action. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.